          Case 1:20-cv-00080-JMC Document 45 Filed 06/16/20 Page 1 of 8




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF WYOMING

THE TRIAL LAWYERS COLLEGE,
a nonprofit corporation,

        Plaintiff,

v.                                                                       Case No. 1:20-cv-80-JMC

GERRY SPENCES TRIAL LAWYERS
COLLEGE AT THUNDERHEAD RANCH,
a nonprofit corporation,
GERALD L. SPENCE,
JOHN ZELBST,
REX PARRIS,
JOSEPH H. LOW,
KENT SPENCE, and
JOHN DOE individuals,

Defendants.

                     MEMORANDUM OPINION AND ORDER DENYING
                     DEFENDANTS’ MOTION TO STAY PROCEEDINGS

        On May 25, 2020, Defendants Gerry Spence’s Trial Lawyers College at Thunderhead

Ranch, Gerald L. Spence, John Zelbst, Rex Parris, Joseph H. Low, Kent Spence, and John Doe

filed a Motion to Stay Proceedings. In that motion, Defendants request that the Court stay

proceedings in the above-styled civil action pursuant to the Colorado River Doctrine. For the

reasons stated below, the Court denies Defendants’ motion.

                                          I.      Background

        On April 28, 2020, Defendants Gerald L. Spence, John Zelbst, Rex Parris, Joseph H. Low,

and Kent Spence filed a Complaint in Wyoming state district court against Plaintiff The Trial

Lawyers College. In that state court action, Defendants seek to dissolve Plaintiff, audit Plaintiff,

and have the court appoint a receiver to oversee and manage Plaintiff’s funds until the court is able

to decide whether it should dissolve Plaintiff. Fifteen days later, Plaintiff filed this action in federal
          Case 1:20-cv-00080-JMC Document 45 Filed 06/16/20 Page 2 of 8




district court alleging Defendants violated the Lanham Act, 15 U.S.C. §§ 1114, et. seq., and 15

U.S.C. § 1125(a) by infringing Plaintiff’s federally-registered trademarks and engaging in unfair

competition, false designation of origin, passing off, and false advertising related to Plaintiff’s

federally-registered trademarks. Plaintiff also alleges Defendants violated the Computer Fraud

and Abuse Act, 18 U.S.C. § 1030, the Defend Trade Secrets Act, 18 U.S.C. § 1836 and Wyo. Stat.

Ann. § 40-24-101, et. seq., through Defendants’ unauthorized access and misuse of Plaintiff’s

confidential and proprietary computer files.

       The same day it filed its Complaint, Plaintiff filed an Emergency Application for Ex Parte

Temporary Restraining Order. Prior to the hearing on the application for a temporary restraining

order, Defendants appeared, filed a response to the application, and filed this motion to stay

proceedings pursuant to the Colorado River doctrine. Defendants argue that this federal action is

an extension of the state court case and that Plaintiff’s directors filed it in violation of the bylaws’

procedures. They contend that the Plaintiff is forcing the Court to resolve identical questions of

fact and law as the state court before reaching the issues of trademark and trade secret protection.

Defendants reason that the state court will decide who has control over Plaintiff and that will

determine whether this lawsuit will proceed.

       On May 26, 2020, the parties, by counsel, appeared before the Court for a hearing on

Plaintiff’s application for a temporary restraining order. At that same hearing, the Court allowed

the parties to argue the merits of Defendants’ Motion to Stay Proceedings.

                                       II.       Applicable Law

                                  A.         Colorado River Doctrine

       “The Colorado River doctrine applies to situations involving the contemporaneous exercise

of concurrent jurisdictions by state and federal courts.” Fox v. Maulding, 16 F.3d 1079, 1080 (10th



                                                    2
          Case 1:20-cv-00080-JMC Document 45 Filed 06/16/20 Page 3 of 8




Cir. 1994) (quoting Colorado River Water Conservation District v. United States, 424 U.S. 800,

817 (1976)). Although not truly a form of abstention, courts treat the doctrine as a variety of

abstention. Id. Both the Tenth Circuit and the Supreme Court have made clear that abstention

from the exercise of federal jurisdiction is “the exception, not the rule.” Id. “The doctrine permits

a federal court to dismiss or stay a federal action in deference to pending parallel state court

proceedings, based on considerations of wise judicial administration, giving regard to conservation

of judicial resources and comprehensive disposition of litigation.” Id. (internal quotation marks

and brackets omitted).

       “[T]he decision whether to defer to the state courts is necessarily left to the discretion of

the district court in the first instance.” Id. at 1081 (quoting Moses H. Cone Memorial Hosp. v.

Mercury Constr. Corp., 460 U.S. 1, 19 (1983)). In exercising this discretion, a district court must

first determine whether the state and federal proceedings are parallel—substantially the same

parties litigating substantially the same issues in different forums. Id. Unlike some circuits, the

Tenth Circuit examines the state proceedings as they actually exist to determine whether they are

parallel to the federal proceedings rather than considering how a litigant could have brought the

state court proceedings in theory. Id. This comports with the rationale that the grant of stay would

be “a serious abuse of discretion” unless “the parallel state-court litigation will be an adequate

vehicle for the complete and prompt resolution of the issue between the parties.” Moses H. Cone

Memorial Hosp., 460 U.S. at 28. Indeed, the “decision to invoke Colorado River necessarily

contemplates that the federal court will have nothing further to do in resolving any substantive part

of the case, whether it stays or dismisses.” Id.

       If a district court determines that a state court and federal court action are parallel, the

Supreme Court set forth nonexclusive factors for a district court to consider in determining whether



                                                   3
          Case 1:20-cv-00080-JMC Document 45 Filed 06/16/20 Page 4 of 8




“exceptional circumstances” exist to exercise the discretion to stay the federal court action. Fox,

16 F.3d at 1082. These factors include: (1) whether either court has assumed jurisdiction over

property; (2) the inconvenience of the federal forum; (3) the desirability of avoiding piecemeal

litigation; and (4) the order in which the courts obtained jurisdiction. Id. The Supreme Court

subsequently discussed several other factors in Moses H. Cone, such as the vexatious or reactive

nature of either the federal or the state action; whether federal law provides the rule of decision;

and the adequacy of the state court action to protect the federal plaintiff’s rights. Id. Other courts

additionally have considered whether the party opposing abstention has engaged in impermissible

forum-shopping. Id. No single factor is dispositive. Id. To be clear, these factors are not a

“mechanical checklist.” Id. Rather, a district court should engage in “a careful balancing of the

important factors as they apply in a given case, with the balance heavily weighted in favor of the

exercise of jurisdiction.” Moses H. Cone Memorial Hosp., 460 U.S. at 16. Finally, a court should

resolve any doubt in favor of exercising federal jurisdiction. Fox, 16 F.3d at 1082.

                           B.      Prior Exclusive Jurisdiction Doctrine

       “When the same parties are involved in litigation that is in rem or quasi in rem, the court

where the last suit was filed must yield jurisdiction.” Cassity v. Pitts, 995 F.2d 1009, 1012 (10th

Cir. 1993) (citing Princess Lida of Thurn & Taxis v. Thompson, 305 U.S. 456, 466 (1939)).

                                          III.    Analysis

       Defendants first argue that the Court should stay this matter because of the Colorado River

doctrine. They further assert that the Court cannot exercise jurisdiction because of the Prior

Exclusive Jurisdiction Doctrine.




                                                  4
          Case 1:20-cv-00080-JMC Document 45 Filed 06/16/20 Page 5 of 8




                                  A.     Colorado River Doctrine

       Defendants’ motion fails because the state action and the federal court action are not

parallel. First, Defendant Gerry Spence’s Trial Lawyer College at Thunderhead Ranch is not a

party to the state court action. Second, the state court action—consisting of claims to dissolve and

to audit Plaintiff and to appoint a receiver—contain different issues from this federal court

action—alleging violation of the Lanham act and other federal statutes.

       The two actions are not parallel because Defendant Gerry Spence’s Trial Lawyer College

at Thunderhead Ranch is not a party to the state court action. According to Plaintiff’s federal court

Complaint, this newly-formed nonprofit entity is falsely suggesting that it constitutes Plaintiff. It

uses Plaintiffs marks in mailings and a video—evident from the YouTube video it posted and

Plaintiff referenced in its complaint.

       True, case law does not require that the parties to each action be the same. But case law

requires that they be substantially the same. Fox, 16 F.3d at 1081. Defendant Gerry Spence’s

Trial Lawyer College at Thunderhead Ranch is not a party to the state court litigation. And why

should it be? Unlike the other Defendants in the federal court action, Defendant Gerry Spence’s

Trial Lawyer College at Thunderhead Ranch is not a former board member of Plaintiff. It does

not seek Plaintiff’s dissolution. It does not care whether an auditor examines Plaintiff’s books. It

further does not seek the appointment of a receiver for Plaintiff. In the federal case however,

Plaintiff accuses Defendant Gerry Spence’s Trial Lawyer College at Thunderhead Ranch of using

its marks in violation of the Lanham Act. Thus, any decision in the state court action finding in

Plaintiff’s favor would not actually impose liability on Defendant Gerry Spence’s Trial Lawyer

College at Thunderhead Ranch. Plaintiff would be unable to obtain a judgment on its claims in

state court. Because of the additional defendant in this federal court action, Defendants have failed



                                                 5
          Case 1:20-cv-00080-JMC Document 45 Filed 06/16/20 Page 6 of 8




to convince the Court that in this case, the state court action will necessarily dispose of all claims

presently before this Court.

        Second, the state court and federal court are not parallel because they involve different

issues. The Court examines the claims as they actually exist in state court. As mentioned

previously in this Order, Defendants’ state court action focuses on dissolving and auditing Plaintiff

and appointing a receiver. This federal court action seeks to hold Defendants liable for violations

of the Lanham Act and other federal statutes. The state court action does not set forth any

intellectual property claims alleging that Defendants or the new entity, Defendant Gerry Spence’s

Trial Lawyer College at Thunderhead Ranch, are the true owners of the marks.

        Defendants posit that the state court action will resolve critical issues that underlie both

cases—i.e., the authority of Plaintiff’s directors to file the federal court action. Defendants also

assert that if they prevail in state court, the state court will appoint a receiver who will oversee and

manage Plaintiff’s property, which would include the trademarks and purported trade secrets in

this case. And if they prevail, they claim they will have control of Plaintiff and its assets and thus

any of Defendants’ use of Plaintiff’s assets would be authorized and not actionable. Yet whether

Defendants prevail on their state court claim does not affect Plaintiff’s claims in the instant case.

The state court will not be deciding whether Defendants violated the Lanham Act and the other

federal statutes. Determination of the state court issues simply are not determinative of the federal

court issues.

        Because Defendants failed to make the threshold showing that the state court and federal

court actions are parallel, the Court need not review the Supreme Court’s factors. Indeed, the

Court must exercise its jurisdiction.




                                                   6
          Case 1:20-cv-00080-JMC Document 45 Filed 06/16/20 Page 7 of 8




                            B.      Prior Exclusive Jurisdiction Doctrine

        The prior exclusive jurisdiction doctrine applies “when a state or federal court of competent

jurisdiction has obtained possession, custody, or control of particular property.” 13F Charles Alan

Wright & Arthur R. Miller, Federal Practice & Procedure, § 3631 (3d ed.). In that case, “authority

and power over the property may not be disturbed by any other court.” Id. But the doctrine applies

only if “the proceedings in both the state and federal courts . . . are determined to be in rem as to

the same property.” 1st Nat’l Credit Corp. v. Von Hake, 511 F. Supp. 634, 639 (D. Utah 1981).

Thus, the Court’s first inquiry “is whether the two actions are of such nature that both are

essentially in rem, demanding control and disposition of the res; for if one action is in personam,

even though adjudicating, without physically controlling, a right in the res, this conflict does not

exist.” 1A Moore’s Federal Practice P 0.214 at 2502 (2d ed.).

        Defendants attempt to cast this case as a quasi in rem proceeding because it contends the

Court’s resolution in this case will determine who controls Plaintiff’s property. But Defendants’

argument fails because the present federal court proceeding is not in rem or quasi in rem. “A

judgement quasi in rem . . . affects interests in a thing . . . . It differs from a personal judgment in

that it does not impose a personal liability or obligation upon anyone.” Restatement (Second) of

Conflict of Laws, ch. 3, intro. note (1971). The “very nature of trademark rights does not lend

itself to any sort of definitive in rem declaration.” Sterling Consulting Corp., Inc. v. Indian

Motorcycle Trademark, 1997 WL 827450, at *1 (D. Colo. Sept. 5, 1997) (unpublished). And

Defendants’ attempt to characterize the federal court action as an in rem jurisdiction case involving

ownership rights to Plaintiff’s trademarks is unpersuasive. The issue in this case is not ownership

of Plaintiff’s marks. Plaintiff undisputedly owns the marks at issue. Rather, the issue before the

Court is whether Defendants’ use of the marks infringe Plaintiff’s trademarks—which could result



                                                   7
          Case 1:20-cv-00080-JMC Document 45 Filed 06/16/20 Page 8 of 8




in a judgment that will impose a personal liability or obligation upon Defendants. Moreover, 15

U.S.C. § 1125 provides for in rem jurisdiction in one limited situation not at issue here, dealing

with domain names and cybersquatting. 15 U.S.C. § 1125(d). And courts analyzing that portion

of the statute have concluded that in order to proceed in rem, a plaintiff “must convince the court

that in personam jurisdiction over a person is unavailable before an . . . in rem action may proceed.”

Porsche Cars N. Am., Inc. v. Porsche.net, 302 F.3d 248, 255 (4th Cir. 2002).

                                         IV.    Conclusion

       For the reasons set forth above, the Court DENIES Defendants’ Motion to Stay

Proceedings (Doc. 21).

       IT IS SO ORDERED.

                                                              Entered for the Court
                                                              this the 16th day of June, 2020

                                                              /s/ Joel M. Carson III______
                                                              Joel M. Carson III
                                                              United States Circuit Judge
                                                              Sitting by Designation




                                                  8
